UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2165


JOHN MICHAEL WOLFE,

                    Plaintiff – Appellant,

             v.

PATRICK R. WOOLLEY; MARLINE S. KHALIL; BRITTANY A. VERA,
Individual and Official Capacity; LORI WYMORE-KIRKLAND, Individual and
Official Capacity; FAIRFAX COUNTY, VIRGINIA,

                    Defendants – Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00116-LO-MSN)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Michael Wolfe, Appellant Pro Se. Jesse D. Stein, POLICASTRI LAW FIRM, LLC,
Rockville, Maryland; David Drake Hudgins, HUDGINS LAW FIRM, PC, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Michael Wolfe appeals the district court’s order granting Defendants’ motions

to dismiss Wolfe’s 42 U.S.C. § 1983 complaint and a subsequent order denying Wolfe’s

Fed. R. Civ. P. 59(e) motion to alter or amend judgment. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Wolfe v. Woolley, No. 1:20-cv-00116-LO-MSN (E.D. Va. July 31, 2020 & Sept. 25,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2